This action was a suit for damages for breach of contract, and was tried by the court below without a jury. Judgment was rendered in favor of plaintiff for $250, from which defendant appealed.
We will not disturb the judgment in this case, which, as stated, was rendered by the court without a jury and predicated upon controverted facts which appear from the record, and assignment of errors, to have formed the only issues involved upon the trial of this case. The usual presumption in favor of the finding of the court upon questions of fact must of necessity be here indulged. We do not regard the judgment rendered as being contrary to the great weight and preponderance of the evidence adduced upon the trial. We conclude, and so hold, that the case was fairly tried and proper judgment rendered. The judgment is affirmed.
Affirmed.